DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
Abstract, line 4, --a-- should be inserted before “radiotherapy treatment”.
Abstract, line 6, “the” before “alignment data” should be deleted for a lack of an antecedent basis.
Appropriate correction is required.
An amended abstract must be presented on a separate sheet of paper.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A method comprising: 
presenting, by a server, a graphical user interface for display on a screen positioned on a gantry of a radiotherapy machine, 
wherein the graphical user interface comprises a page corresponding to a radiotherapy treatment of a patient, and
wherein the page comprises a first graphical element indicating at least one attribute of the alignment data corresponding to the radiotherapy treatment of the patient.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
Claim 3 should be amended as follows:
3. (Proposed Amendments) The method of claim 1, wherein the first graphical element is visually distinct when an angle of a position of [[a]] the patient (previously recited in claim 1) is different than an angle indicated within the alignment data.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
Claim 9 should be amended as follows:
9. (Proposed Amendments) The method of claim 1, wherein a user interacts with the graphical user interface via a pendant in a communication with the server.
Appropriate correction is required.
Claims 11-20 are objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Proposed Amendments) A system comprising: 
a server comprising a processor and a non-transitory computer-readable medium containing instructions [[that]] that, when executed by the processor, cause (by the instructions) the processor to perform operations comprising: 
present a graphical user interface for display on a screen associated with a radiotherapy machine, 
wherein the graphical user interface comprises a page corresponding to a radiotherapy treatment of a patient, and
wherein the page comprises a first graphical element indicating at least one attribute of the alignment data corresponding to the radiotherapy treatment of the patient.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities: 
Claim 13 should be amended as follows:
13. (Proposed Amendments) The system of claim 11, wherein the first graphical element is visually distinct when an angle of a position of [[a]] the patient (previously recited in claim 11) is different than an angle indicated within the alignment data.
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
Claim 19 should be amended as follows:
19. (Proposed Amendments) The system of claim 11, wherein a user interacts with the graphical user interface via a pendant in a communication with the server.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a limitation “the alignment data” in line 7, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Claim 11 recites a limitation “the alignment data” in line 10, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 19 recites a method step or a way to operate the system, which renders the claim indefinite. It is unclear if the method step or the way to operate the system sets forth a further structural limitation.
Claim 19 recites a passive limitation “a pendant” in line 1, which renders the claim indefinite.  It is unclear whether the system further comprises a pendant.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 20 recites a method step or a way to operate the system, which renders the claim indefinite. It is unclear if the method step or the way to operate the system sets forth a further structural limitation.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 19 and 20 fail to set forth a further structural limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wright et al. (U. S. Patent No. 8,239,005 B2).
With respect to claim 1, Wright et al. disclosed a method that comprises: 
presenting, by a server (80), a graphical user interface (u) for display on a screen positioned on a gantry of a radiotherapy machine (1 and 20) (FIG. 7), 
wherein the graphical user interface comprises a page corresponding to a radiotherapy treatment of a patient, and
wherein the page comprises a first graphical element (a vertical offset, a lateral offset, and a longitudinal offset) indicating at least one attribute of alignment data corresponding to the radiotherapy treatment of the patient (column 11, lines 15-19).

With respect to claim 11, Wright et al. disclosed a system that comprises: 
a server (80) comprising a processor and a non-transitory computer-readable medium containing instructions (column 8, lines 12-54) that, when executed by the processor, cause the processor to perform operations comprising: 
present a graphical user interface (u) for display on a screen associated with a radiotherapy machine (column 11, line 3 - column 13, line 21), 
wherein the graphical user interface comprises a page corresponding to a radiotherapy treatment of a patient, and
wherein the page comprises a first graphical element (a vertical offset, a lateral offset, and a longitudinal offset) indicating at least one attribute of alignment data corresponding to the radiotherapy treatment of the patient (column 11, lines 15-19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Schadewaldt et al. (U. S. Patent No. 11,285,338 B2) disclosed radiotherapy planning with an improved accuracy.
Hannibal et al. (U. S. Patent No. 11,278,739 B2) disclosed a motion-enable mechanism comprising a capacitive sensor.
Schell et al. (U. S. Patent No. 11,273,328 B2) disclosed irradiation treatment planning based on a reduction of a coverage of a target.
Mori et al. (U. S. Patent No. 11,141,126 B2) disclosed a medical apparatus and a method.
Hibbard (U. S. Patent No. 11,077,320 B1) disclosed an adversarial prediction of radiotherapy treatment plans.
Friman et al. (U. S. Patent No. 11,024,084 B2) disclosed systems and methods for providing medical information and for performing a medically-related process with augmented-reality technology.
Kagermeier et al. (U. S. Patent No. 10,966,680 B2) disclosed a medical technology device comprising an operating system with an operator device, and a method for controlling an operation of a medical technology device.
Mori et al. (U. S. Patent No. 10,952,695 B2) disclosed a medical apparatus and a method.
Dempsey et al. (U. S. Patent No. 10,888,714 B2) disclosed planning and control for a magnetic-resonance-guided radiation therapy.
Mori et al. (U. S. Patent No. 10,835,762 B2) disclosed a medical apparatus and a method.
Smith (U. S. Patent No. 10,799,718 B2) disclosed an integration of a computer system.
Mori et al. (U. S. Patent No. 10,737,117 B2) disclosed a medical apparatus and a method.
Kane et al. (U. S. Patent No. 10,493,300 B2) disclosed a beam-sharing panel display and controls of a proton therapy.
Hampton et al. (U. S. Patent No. 10,493,298 B2) disclosed camera systems and methods for one or more areas in a medical facility.
Spatola et al. (U. S. Patent No. 10,342,997 B2) disclosed a dynamic beam eye view of an irradiation of a proton therapy shown in an anatomical context.
Shaath (U. S. Patent No. 10,296,563 B2) disclosed automated testing of perceptible web-page elements.
Lugosi et al. (U. S. Patent No. 10,065,049 B2) disclosed presenting a sequence of images associated with a motion model.
Lugosi et al. (U. S. Patent No. 9,990,711 B2) disclosed a manipulation of a respiratory model via an adjustment of parameters associated with model images.
Ancar (U. S. Patent No. 9,788,810 B2) disclosed a system and a method for an X-ray imaging alignment.
Yan et al. (U. S. Patent No. 9,511,243 B2) disclosed a prevention of setup errors in a radiotherapy.
Krishnan et al. (U. S. Patent No. 9,020,235 B2) disclosed systems and methods for viewing and analyzing anatomical structures.
Core et al. (U. S. Patent No. 8,849,633 B2) disclosed a method and an apparatus for selecting a tracking method in an image-guided treatment.
Hyde et al. (U. S. Patent No. 8,693,633 B2) disclosed systems, devices, and methods including implants for managing a cumulative X-ray radiation dosage.
Kuduvalli et al. (U. S. Patent No. 8,655,429 B2) disclosed a radiation treatment system comprising a robotic arm.
Nord et al. (U. S. Patent No. 8,278,633 B2) disclosed a gate radiation procedure using packages.
Wright et al. (U. S. Patent No. 8,239,005 B2) disclosed systems and methods for real-time tracking of targets in a radiation therapy and other medical applications.
Bowers et al. (U. S. Patent No. 8,130,904 B2) disclosed a diagnostic delivery service.
Wright et al. (U. S. Patent No. 8,095,203 B2) disclosed data processing for real-time tracking of a target in a radiation therapy.
Saracen et al. (U. S. Patent No. 7,860,550 B2) disclosed a patient-positioning assembly.
Scherch (U. S. Patent No. 7,613,501 B2) disclosed a system comprising a tracker and a program product to facilitate and verify a proper alignment of a target for a radiation delivery, and related methods.
Manthey (U. S. Patent No. 7,511,286 B2) disclosed an image-based alignment of a flat panel.
Mostafavi (U. S. Patent No. 6,937,696 B1) disclosed a method and a system for predictive physiological gating.
Clark et al. (U. S. Patent No. 6,810,108 B2) disclosed a system and a method for positioning an electronic portal imaging device.
Tarr et al. (U. S. Patent No. 6,222,544 B1) disclosed a radiation therapy treatment apparatus comprising a graphical user interface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884